DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the portion of the tension member” however as defined in the claim upon which claim 11 depends (claim 10) there is a first portion and a second portion of the tension member. It is therefore unclear which “portion” of the tension member claim 11 is referring to or if this is introducing a new portion. 
Claims 12-17 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (US 2011/0266384 A1) hereinafter Goodman.
Regarding claim 2, Goodman teaches a reel based closure device (Title; Abstract) comprising:
a housing (220) having an interior region and a housing channel (226a, 226b) that extends at least partially through the housing (220) (Fig 3; [0050]);
a spool (216) that is rotatably positioned within the interior region of the housing (220), the spool (216) having a channel (230) formed therein around which a tension member (206) is wound (Fig 4; [0051]); and
a tightening component (218) rotatably coupled with the housing (220) and operably coupled with the spool (216) so that an operation of the tightening component (218) causes the spool (216) to rotate within the interior region of the housing (220) to wind the tension member (206) around the channel of the spool (230) (Fig 3-4; [0052]);
wherein the housing channel (226a, 226b) is configured so that the tension member (206) is routed from the housing (220) and through the housing channel (226a, 226b) (Fig 2-4; [0050]).
Regarding claim 3, Goodman teaches the housing channel (226a, 226b) is configured so that the tension member (206) is routed under the housing (220) (Fig 2-4; [0051]). 
Regarding claim 4, Goodman teaches the housing channel (226a, 226b) is defined or formed on a bottom surface of the housing (220) (Fig 4).
Regarding claim 5, Goodman teaches opposing sides of the housing channel (226a, 226b) have an arcuate or curved shape (Fig 4).
Regarding claim 6, Goodman teaches the housing channel (226a, 226b) is cylindrically shaped (Fig 2-4).
Regarding claim 7, Goodman teaches the housing channel (226a, 226b) extends from a first side of the housing (220) to a second side of the housing (220) (Fig 2-4; [0050]-[0051]).
Regarding claim 8, Goodman teaches the reel based closure device includes a radially extending flange (222) positioned adjacent a bottom surface of the housing (220), wherein the radially extending flange (222) extends at least partially around a perimeter of the housing (220) (Fig 4, 6; [0058]).
Regarding claim 9, Goodman teaches a plurality of guide members (208) (examiner notes paragraph [0053] discloses a plurality of guides may be used) that are configured to guide the tension member (206) about a path of an article, wherein the plurality of guide members (208) are non-removably coupled with the tension member (206) and wherein each guide member (208) includes a channel through which the tension member (206) is inserted (Fig 2; [0053]).
Regarding claim 10, Goodman teaches a reel based closure device for tightening an article (Title; Abstract), the reel based closure device comprising:
a housing (220) having an interior region and a channel (226a, 226b) that extends at least partially through the housing (220) (Fig 3; [0050]);
a spool (216) that is rotatably positioned within the interior region of the housing (220) (Fig 3; [0051]);
a tension member (206) that is coupled with the spool (216) so that a first portion of the tension member is wound around a central portion of the spool (216) (Fig 2-4; [0051]); and
a tightening component (218) operably coupled with the spool (216) so that an operation of the tightening component (218) causes the spool (216) to rotate within the interior region of the housing (220) to wind the tension member (206) around the central portion of the spool (216) (Fig 2-4; [0052]);
wherein the channel of the housing (226a, 226b) is arranged so that a second portion of the tension member (206) is routed away from the housing (220) and through the channel (226a, 226b) when the reel based closure device (204) is coupled with the article (Fig 2; [0050]-[0051]); and
wherein the second portion of the tension member (206) that is routed through the channel (226a, 226b) is not windable around the central portion of the spool (216) (Fig 2) (As recited, the “first portion” of the tension member is construed to be the portion of the tension member that is wound about the spool (216) at any given time, while the “second portion” of the tension member is construed to be the portion of the tension member that is situated within the channels (226a, 226b) at any given time. As such, the “second portion” of the tension member is never wound (or “windable”) around the spool (216)).
Regarding claim 11, Goodman teaches the portion of the tension member (206) is routed under the housing (220) when the reel based closure device (204) is coupled with the article (Fig 2; [0050]-[0051]).
Regarding claim 12, Goodman teaches the channel (226a, 226b) is positioned under the housing (220) (Fig 4, 9; [0051]).
Regarding claim 13, Goodman teaches the channel (226a, 226b) is defined or formed on a bottom surface of the housing (220) (Fig 4, 9).
Regarding claim 14, Goodman teaches opposing sides of the channel (226a, 226b) have an arcuate or curved shape (Fig 2-4, 9).
Regarding claim 15, Goodman teaches the channel (226a, 226b) is cylindrical shaped, and wherein the channel (226a, 226b) extend from a first side of the housing (220) to a second side of the housing (220) (Fig 3, 9).
Regarding claim 16, the reel based closure device (204) includes a radially extending flange (222) positioned adjacent a bottom surface of the housing (220), wherein the radially extending flange (222) extends at least partially around a perimeter of the housing (220) (Fig 4, 6; [0058]).
Regarding claim 17, Goodman teaches a plurality of guide members (208) (examiner notes paragraph [0053] discloses a plurality of guides may be used) that are configured to guide the tension member (206) about a path of an article, wherein the plurality of guide members (208) are non-removably coupled with the tension member (206) (Fig 2; [0053]).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 16 June 2022, with respect to the rejection(s) of claim(s) 2-17 under 25 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly applied reference, Goodman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726